Citation Nr: 0632010	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for disc disease of the 
neck.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Powers, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1982 until March 
1985.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision, dated 
August 2002, by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.  


FINDING OF FACT

No competent evidence exists showing that the veteran's disc 
disease of the neck is causally related to event(s) in 
service.


CONCLUSION OF LAW

Disc disease of the neck was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. §§ 3.159, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection is established for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1131.  In order to qualify for entitlement to 
compensation under 38 U.S.C.A. § 1131, a claimant must prove 
the existence of (1) a disability and (2) that such 
disability has resulted from a disease or injury that 
occurred in the line of duty.  Sanchez-Benitez v. Principi, 
259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  The requisite link 
between a current disability and military service may be 
established, in the absence of medical evidence that does so, 
by medical evidence that links a current disability to 
symptoms that began in service and continues to the present.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a).  In evaluating service 
connection claims, the Board shall consider all information, 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).

The veteran claims that his disc disease of the neck is due 
to an accident that occurred while he was in the military.  
The available service medical records are few, but include 
the Statement of Medical Condition that corresponded to 
separation from service.  They make no reference to any neck 
condition or treatment for an accident.

The first medical documents of record noting treatment for 
his neck are dated January 2001.  Radiology reports noted 
degenerative arthritis of the lower cervical spine, mid 
thoracic spine, and the lower lumbar spine.  See Battle Creek 
VAMC Records (Jan. 2001).  Magnetic resonance reports (MRI) 
from May and June 2003 showed multilevel degenerative changes 
worse from C5-C7 and at T11-T12, small left sided disc 
herniation at T12-L1, and degenerative changes of the lumbar 
spine.  An August 2003 emergency room report noted that the 
veteran complained of back pain.  X-rays did not show any 
fractures.  The report noted that his back pain was from 
stretched or torn muscles or ligaments or from a contusion to 
his back.  See Sparrow Health Systems Records (May 2003, June 
2003, Aug. 2003).  The veteran was also seen numerous times 
complaining of neck and back pain and muscle spasms.  In 
March 2004, the veteran was noted as taking pain medication 
since the age of 15 when he was knocked off a ladder.  See 
East Michigan Family Care Records (2003-2004).  The veteran 
was scheduled for a VA examination, but he failed to report 
for the exam.

The Board must note the lapse of many years between the 
veteran's separation from service, 1985, and the first 
documented treatment for the claimed disorder, 2001.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  
Additionally, the veteran's statements alone are insufficient 
to establish the etiology of the disc disease of the neck.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Since the medical evidence has not attributed the veteran's 
disc disease of the neck to service, there is no basis upon 
which service connection can be granted.  Therefore, the 
veteran's claim must be denied.  As the preponderance of the 
evidence is against this claim, the benefit of the doubt 
doctrine is inapplicable.  See Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Duties to Notify and Assist  

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (May 2002, Feb. 2006, Apr. 2006).  As such, VA 
fulfilled its notification duties.  

The Board is also aware of the considerations in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), regarding the need for 
notification that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  This notice was provided in July 
2006.  Therefore, the Board finds no lapse in compliance with 
Dingess. 

Remanding this case back to the RO for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(holding that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  
Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim at this time. 

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  There is no pertinent 
evidence which is not currently part of the claim's file.  
Hence, VA has fulfilled its duty to assist the appellant in 
the development of his claim. 

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the veteran.


ORDER

Entitlement to service connection for disc disease of the 
neck is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


